DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 24 April 2022 is acknowledged. Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected wafer dicing process, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 16 August 2022 has been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities: the word “offucts” recited in line 6 of page 2 appears to be a misspelling of the word “offcuts”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al, US 2016/02728246 (“Tsuchiya”).
Regarding claims 1 and 6, Tsuchiya discloses an aqueous composition for polishing silicon wafers wherein the composition comprises a (A) water-soluble polymer, (B) an optional polymer, and (C) purified water [abstract, 0001, 0013, 0072, 0122].  The water-soluble polymer may be a partially saponified polyvinyl alcohol (PVOH) having a degree of saponification of greater than 50 mol% [0090, 0092] which reads on the claimed partially saponified PVOH.  The degree of saponification taught by Tsuchiya encompasses, and therefore renders obvious, the claimed degree of saponification (see MPEP 2144.05).  The partially saponified PVOH has an average molecular weight between 10,000 and 100,000 [0094] which corresponds to a degree of polymerization of between about 190.8 to about 1,908.4 when the degree of saponification is 80 mol%.  As such, the teachings of Tsuchiya encompass a composition comprising a partially saponified PVOH having a degree of polymerization which encompasses, and therefore renders obvious, the claimed degree of saponification.
The optional polymer (B) has a molecular weight of 10,000 or larger and may be, inter alia, a block copolymer of ethylene oxide and propylene oxide which is the same as the claimed polyoxyethylene-polyoxypropylene glycol ether [0122, 0125]. The molecular weight range taught by Tsuchiya renders obvious the claimed molecular weight range.  The block copolymer of ethylene oxide and propylene oxide has a ratio of ethylene oxide to propylene oxide blocks (i.e. a polymerization ratio of polyoxyethylene to polyoxypropylene blocks) of 3 or higher [0125] which encompasses the claimed polymerization ratio.
Regarding amounts, the water soluble polymer is present in amount of 0.2 mass% or lower [0146] and the optional polymer may be present in amount of up to 30% of the amount of the water soluble polymer content [0131].  Tsuchiya goes on to teach that the composition may be concentrated 5-fold or more [0154].  As such, it is evident that the teachings of Tsuchiya readily encompasses embodiments wherein the range of amounts of the partially saponified PVOH and the block copolymer of ethylene oxide and propylene oxide overlaps, and therefore renders obvious, the claimed ranges of amounts of partially saponified PVOH and polyoxyethylene-polyoxypropylene glycol ether.  For instance, when the amount of partially saponified PVOH is 0.2 mass% and the amount of block copolymer of ethylene oxide and propylene oxide is equal to 30% of the total water soluble polymer content (i.e. 0.08 mass%) and the composition is 5x concentrated as taught by Tsuchiya the amount of partially saponified PVOH would be 1 mass% and the amount of block copolymer of ethylene oxide and propylene oxide would be 0.4 mass% which read on the claimed ranges of amounts. 
While Tsuchiya is silent regarding using the disclosed composition for a dicing process, it is noted that this is an intended use limitation.  Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Examiner’s position that the intended use recited in the present claims does not result in a material difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Tsuchiya discloses an aqueous composition which meets the limitation of the instantly claimed formulation, it is reasonable to conclude that the composition of Tsuchiya would be capable of performing the intended use, i.e. in a dicing process, presently claimed as required in the above cited portion of the MPEP.
Regarding claim 2, the degree of saponification and polymerization of the disclosed partially saponified PVOH render obvious those claimed.
Regarding claim 3, the polymerization ratio and average molecular weight of the block copolymer of ethylene oxide and propylene oxide render obvious those claimed.
Regarding claim 8, Tsuchiya teaches that the water soluble polymer (i.e. PVOH) may be present in the composition in amounts of 1x10-4 mass% or higher [0146] which encompasses embodiments wherein the PVOH and block copolymer of ethylene oxide and propylene oxide are present in amount which are the same as a 10,000 fold dilution of the formulation of claim 1.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya as applied to claims 1 and 6 above, and further in view of Sugimoto et al., JP 2007/027531 (“Sugimoto”)(machine translation provided herewith).
Regarding claims 4 and 7, as is described above, Tsuchiya discloses an aqueous composition for processing silicon wafers which meets the limitations of claims 1 and 6. Additionally, Tsuchiya teaches that the composition may comprise an antifungal agent and preservative. Tsuchiya  is silent regarding the composition comprising phenyl glycol.
Sugimoto discloses an aqueous composition for processing silicon wafers wherein the composition comprises a preservative [0001, 0005, 0011-0013]. Sugimoto teaches incorporating phenyl glycol as an antifungal agent and preservative [0012].
Tsuchiya and Sugimoto are both directed towards aqueous composition for processing silicon wafers.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Tsuchiya with the teachings of Sugimoto by incorporating phenyl glycol as an antifungal agent and/or preservative because it was art recognized to be suitable for the purpose (see MPEP 2144.07).  
Modified Tsuchiya is silent regarding the amount of phenyl glycol in the composition, however given that the purpose of the phenyl glycol is to serve as an antifungal agent and/or preservative, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have varied the amount of phenyl glycol in the composition through routine experimentation in order to arrive at a desired degree of antifungal agent and/or preservative activity while at the same keeping cost in mind.  The Examiner notes that Applicant’s specification discloses using phenyl glycol as a preservative (see page 8, lines 1-3 of Applicant’s specification as filed).  Varying the amount of phenyl glycol in the composition of modified Tsuchiya through routine experimentation would have produced a composition that is the same as the claimed formulation.   
Regarding claim 5, as is described above, Tsuchiya discloses a composition comprising a partially saponified PVOH having a degree of polymerization and saponification which renders obvious those claimed.  

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al., US 2019/0083490 (“Saito)(previously cited).
Regarding claim 1, Saito discloses an aqueous composition comprising from 1.5 to 100 mg/mL (i.e. about 0.015 to 0.1 mass%) of an active ingredient (A), 0.5 to 5 parts by weight (pbw) of a polyvinyl alcohol (PVOH) relative to 1 weight part of active ingredient (A) and from 0.2 to 0.8 pbw of a polyoxyethylene polyoxypropylene glycol relative to 1 pbw of active ingredient (A) [abstract, 0012, 0022, 0026, 0034].  The PVOH has a degree of saponification of from 55 to 95 mol% and a molecular weight of 50,000 or less (i.e. a degree of polymerization of about 1,136 or less [0145]. The polyoxyethylene polyoxypropylene glycol may 160 polyoxyethylene repeat units and 30 polyoxypropylene repeat units [0151] which equates to a polyoxyethylene to polyoxypropylene ratio of about 84.2 to 15.8 and a molecular weight of 14,040. 
Taking into consideration the amount of active ingredient and the relative amounts of the PVOH and polyoxyethylene polyoxypropylene glycol, it is evident that the ranges of amount taught by Saito for both components encompasses or overlaps, and therefore renders obvious, the claimed ranges amounts.  
Regarding the recitation in claim 1 that the formulation is for a dicing process, it is noted that this is merely an intended use (see MPEP 2111.02 II). While Saito et al. does not teach using the composition for a dicing process, given that essentially any aqueous composition may be used to facilitate that dicing of a least some article or material to at least some degree, the composition of Saito et al. may reasonably be interpreted as being suitable for a dicing process as claimed.
Saito is silent regarding the water being purified, however, it is noted that the composition disclosed by Saito is for the purpose of suspending medicaments [0132], it would have been immediately apparent to one of ordinary skill in the art to utilized purified water in order to prevent unwanted contamination.  Additionally, it is noted that while Applicant’s specification discloses that the term “pure water” means purified water, neither Applicant’s claims nor the specification indicate a specific degree of purity is associated with the term “pure water”.  As such, essentially any water may reasonably be interpreted as being “pure water” since at least one possible impurity is inevitably  not present.  
Regarding claim 2, the degree of saponification and polymerization of the disclosed PVOH render obvious those claimed.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2004/0127047 to Yamada et al. – discloses an aqueous polishing composition comprising from 0.001 to 2 wt% of a PVOH resin having a degree of polymerization of from 200 to 3,000 and a degree of saponification of from 70 to 100% [abstract, 0017-0019].  The composition may additionally comprise a surfactant and a preservative [0040].

· TW 2011/05784A to Ryuzaki et al. (copy provided herewith) – discloses an aqueous polishing composition comprising a greater or equal to 0.01 weight parts of a polyvinyl alcohol having a degree of saponification of less than or equal to 95 mol% [abstract, 0001, 0020, 0064]. The composition may additionally comprise 0.01 or more parts by weight of a surfactant which may be a polyoxyethylene-polyoxypropylene condensate [0072, 0074, 0077].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782